Citation Nr: 0608490	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  03-21 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral eye 
disability.


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had a period of verified active duty service from 
March 1942 to December 1945, with reported subsequent 
service.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board remanded the case to the RO in May 2004.


FINDINGS OF FACT

1.  The eye injury suffered during active duty service was 
acute in nature and resolved without leaving residual chronic 
disability.

2.  Chronic bilateral eye disability was not manifested 
during the veteran's active duty service or for many years 
thereafter, nor is any current bilateral eye disability 
otherwise related to such service or to any injury during 
service. 


CONCLUSION OF LAW

Bilateral eye disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issue on appeal.  The discussions in 
the rating decision, statement of the case, and supplemental 
statement of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in a March 2002 VCAA letter, 
the veteran was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The Board also notes that the March 2002 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised, at page 3, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  On remand, the RO sent another VCAA letter in 
May 2004.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in March 2002, which was prior to the 
October 2002 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating and an effective date (if 
service connection was to be granted).  Despite the arguably 
inadequate notice provided to the appellant in this regard, 
the Board finds no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  Since the Board 
concludes below that the preponderance of the evidence is 
against service connection, any questions as to the 
appropriate disability rating and effective date to be 
assigned are rendered moot.  There is simply no purpose to be 
served to delay appellate review for notice as to those 
downstream issues when the basic benefit sought (service 
connection) is not warranted. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records, and a VA 
examination and subsequent opinion.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.   

The veteran was afforded a VA examination in March 2005 with 
an additional VA opinion in September 2005.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination report 
and opinion obtained contain sufficient information to decide 
the issue on appeal.  See Massey v. Brown, 7 Vet.App. 204 
(1994).  Thus, the Board finds that a further examination is 
not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal. 

Analysis

The veteran is claiming service connection for his bilateral 
eye disability.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board has reviewed the evidence of record, including but 
not limited to, service medical records; private records 
dated from 1996 to 1999 from Axminster Medical Group; VA 
treatment records from December 1999 to July 2005, and a 
March 2005 VA examination report as well as the September 
2005 follow up opinion.  

Service medical records showed that the veteran's eyes were 
splattered with cement in September 1943 while in the line of 
duty.  An October 1943 treatment record indicated that the 
veteran had bilateral acute chemical conjunctivitis, acute 
mucopurulent conjunctivitis; left acute ulcerative keratitis 
and left acute superficial punctate keratitis.  An October 
1943 clinical record indicated that the veteran's injuries 
had been cured.  Service hospital records appear to indicate 
that he was hospitalized at least until December 1943.  A 
December 1943 clinical record indicated that the veteran 
still had bilateral catarrhal keratitis, cause undetermined 
and an eye examination showed right vision was 20/40 and left 
vision was 20/70.  However, discharge examination in December 
1945 showed that the veteran's eyes were clinically evaluated 
as normal and his vision was 20/20 in both eyes.  Subsequent 
military examinations in July 1946, October 1946 and January 
1947 revealed essentially the same findings. 

A January 2000 VA treatment record showed that the veteran 
had cataract extraction with intraocular lens placement of 
the right eye.  Then in April 2002, the veteran had cataract 
removal surgery of the left eye.  

In May 2004, the Board remanded this case to the RO for a VA 
examination.  The veteran was afforded an examination in 
March 2005.  The veteran complained that he developed 
glaucoma from the injury and that he could not see because of 
glaucoma.  The March 2005 examination worksheet indicated the 
following diagnoses: status post chemical burn of both eyes, 
pseudophakic in both eyes; generalized chor sclerosis in both 
eyes (although worksheet is unclear); and glaucoma suspect 
based on past notes and slight asymmetry of optic nerves.  
However, the March 2005 examination report stated that the 
current assessment was pseudophakic in both eyes, stable.  
The examiner further noted that there is no history of 
glaucoma per old records and that the intraocular pressure 
has always been in the low teens.  At this examination, the 
veteran had normal intraocular pressure and disc.  

A June 2005 treatment record recorded by the same examiner 
stated that the veteran's eyes were pseudophakic and 
indicated that, based on review of the medical records, the 
veteran recovered from the chemical burn injury with good 
visual acuity and eye pressure.  He indicated that the 
veteran had seen both optometry and ophthalmology at the VA 
since 2000 and his intraocular pressure, optic nerve, and 
vision have been normal and stable.  Gonioscopy was performed 
in March 2005, which was normal.  There was no sign of angle 
recession from trauma.  Both HVF and Goldman VG were 
performed this year, which were unreliable secondary to high 
false negative reading and poor fixation.  The veteran had no 
sign of glaucoma based on optic nerve and eye pressure 
readings. 

Another examiner provided a supplemental opinion report in 
September 2005, which includes an October 2005 addendum 
indicating that the claims file was reviewed.  The examiner 
found that it was less likely than not that the veteran's 
cataracts were cause by the inservice alkali burn (chemical 
burn) to both eyes.  He further stated that if the veteran's 
bilateral cataracts were related to the chemical burn in 
service, he should have been rendered essentially blind from 
the time of the injury; thus, there is no causal relationship 
established between the veteran's in-service eye injury and 
the subsequent development of cataracts. 

The veteran claims that his current bilateral eye disability 
was caused by the September 1943 chemical burn to both his 
eyes and that he has suffered from problems since then.  
However, the preponderance of the competent medical evidence 
is against a finding that the inservice incident was a 
manifestation of a chronic disability.  Instead, the medical 
evidence shows that the inservice incident was acute in 
nature and had resolved by the time of the veteran's 
discharge from service.  This is supported by the veteran's 
eyes being evaluated as clinically normal and his vision as 
20/20 in both eyes at the December 1945, July 1946, October 
1946 and January 1947 service examinations.  This is 
significant because it shows that in the opinion of medically 
trained individuals, the eyes and vision were clinically 
normal at that time.  

Therefore, based on the medical evidence, the Board finds 
that service connection for bilateral eye disability is not 
warranted.  Service examinations done after the injury showed 
that the veteran suffered from no eye abnormalities and that 
his vision was 20/20.  A March 2005 examination report 
indicated that the veteran's only eye disability was that 
both eyes were pseudophakic and in a subsequent clinical note 
stated that the veteran had recovered from the chemical burn 
injury.  Further, a September 2005 VA opinion stated that the 
veteran's cataracts are not causally related to the injury in 
service.  Moreover, the first post service treatment record 
was in January 2000, 53 years after the veteran's discharge 
from service, so there is no supporting evidence of a 
continuity of pertinent symptomatology.  Thus, a 
preponderance of the evidence is against the veteran's claim 
for bilateral eye disability.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


